In a support proceeding pursuant to article 4 of the Family Court Act, the appeals (by permission) are from two orders of the Family Court, Kings County, dated June 8, 1978, and August 3, 1979, respectively, which ordered the appellant to continue support payments to petitioner. Orders reversed, on the law, without costs or disbursements, and support payments are terminated. Once appellant husband had obtained a judgment of separation against petitioner wife on the ground of her abandonment, continuing support was improper pursuant to section 236 of the Domestic Relations Law. Special Term’s judgment of separation superseded and abated the existing Family Court orders even as to arrears (Matter of Mammon v Mammon, 54 AD2d 762). Hopkins, J. P., Lazer, Gibbons and Weinstein, JJ., concur.